Citation Nr: 0110270
Decision Date: 03/12/01	Archive Date: 04/17/01

VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420


DOCKET NO.  97-33 555A	)	DATE MAR 12, 2001
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether the veteran filed a timely substantive appeal for entitlement to an effective date earlier than June 13, 1996, for an increased rating of 10 percent for a service-connected mechanical low back pain.

2.  Entitlement to an increased rating in excess of 10 percent for mechanical low back pain.

3.  Entitlement to an increased rating in excess of 10 percent for chondromalacia patella of the right knee. 
 
4.  Entitlement to an increased rating in excess of 20 percent for chondromalacia patella of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1986 to May 1990.

This matter comes before the Board of Veterans' Appeals (Board) from 1997 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In a May 1997 rating decision, the RO denied increased ratings for chondromalacia patella of both knees and continued the 10 percent ratings.  In a June 1997 rating decision, the RO assigned a 10 percent rating for low back pain, effective June 13, 1996.  The veteran perfected appeals to both decisions.

During the pendency of these appeals, in a November 1997 rating decision, the RO assigned a 20 percent rating for chondromalacia patella of left knee, effective 
July 2, 1997.  As the 20 percent rating for the veterans service-connected left knee is less than the maximum available under the applicable diagnostic criteria, the veteran's claim remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In a December 1997 VA Form 9, the veteran requested an RO hearing; however, he subsequently withdrew that request in April 1998.  Similarly, in a Statement in Support of Claim form received in April 1999, the veteran requested a Board hearing; and subsequently withdrew that request in May 2000.  

 
FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for an equitable disposition of the veterans claims.

2.  By a June 1997 rating decision, the RO assigned a 10 percent rating for low back pain, effective June 13, 1996; by a letter dated June 17, 1997, the veteran and his representative were notified of the RO's decision and furnished a notice of appellate rights and procedures.  In December 1997, the veteran filed a timely notice of disagreement (NOD) requesting an effective date prior to June 13, 1996; on September 27, 1999, the RO issued a statement of the case (SOC); on May 30, 2000, more than one year after notice of the June 1997 decision and more than 60 days after the SOC on the effective date issue, the veteran filed a VA Form 9.

3.  The veteran's degenerative disc disease of the lumbosacral spine has not been shown to be productive of moderate limitation of motion or of no more than slight intervertebral disc syndrome and has not been characterized as lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.

4.  The veteran's service-connected chondromalacia patella of the right knee is manifest by degenerative changes of the menisci with limitation of motion from 0 to 110 degrees, but without evidence of swelling, deformity, recurrent subluxation or lateral instability.

5.  The veteran's service-connected chondromalacia patella of the left knee is manifest by a cartilage problem with limitation of motion from 0 to 110 degrees, associated pain and effusion, but without evidence of recurrent severe subluxation or lateral instability. 

 
CONCLUSIONS OF LAW

1.  The veteran's May 2000 substantive appeal for entitlement to an effective date earlier than June 13, 1996, for an increased rating of 10 percent for a service-connected mechanical low back pain, was not timely filed.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2000).

2.  The criteria for a rating in excess of 10 percent for mechanical low back pain have not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2000).
 
3.  The criteria for a rating in excess of 10 percent rating for chondromalacia patella of right knee have not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5257 (2000).

4.  The criteria for a rating in excess of 20 percent rating for chondromalacia patella of left knee have not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5258 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date

Whether the veteran submitted a timely substantive appeal for entitlement to an effective date earlier than June 13, 1996, for an increased rating of 10 percent for service-connected mechanical low back pain, is a jurisdictional issue which the Board must decide before it adjudicates the appeal on the merits.  The Board shall determine questions as to timeliness of the response to the statement of the case (SOC), and it may dismiss any appeal that fails to make specific allegations of error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 20.101(c) (2000); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (VA must address jurisdictional issues). 

In a letter dated June 8, 2000, the RO notified the appellant that it was forwarding his increased rating appeals to the Board for disposition and informed him that his substantive appeal on the issue of an earlier effective date was not timely filed, as he needed to perfect his appeal before November 27, 1999.  In a letter dated October 3, 2000, the Board reiterated that it appeared that the veteran's substantive appeal was not timely filed and gave the veteran the opportunity to submit evidence or argument as to the timeliness of his substantive appeal.  See Marsh v. West, 11 Vet. App. 468 (1998).  Both the veteran and his representative in statements dated in November 2000, contend that the veteran had filed a timely appeal with regard to the increased rating for low back pain and the veteran's representative stated that the issue of an earlier effective date apparently had not been considered by the RO, and therefore, the veteran had not had an opportunity to address this issue.  

Although the October 2000 letter referred to the increased rating decision for low back pain and the September 1997 SOC issued with regard to the increased rating issue and not the earlier effective date issue and the September 1999 SOC issued with regard to the earlier effective date issue, the Board finds no prejudice to the veteran in this case by proceeding with an adjudication of the question of entitlement to an earlier effective date.  This is so because the RO specifically notified the veteran of the requirements needed for entitlement to an earlier effective date in the SOC issued in September 1999.  Moreover, all of the relevant evidence was considered.  As such, there has been no prejudice to the veteran that would warrant a remand, the veterans procedural rights have not been abridged, and the Board will proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Under applicable criteria, an appeal consists of a timely filed notice of disagreement (NOD) in writing and, after a SOC has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  By regulation, this substantive appeal must consist of either a VA Form 9, or correspondence containing the necessary information, that is, specific arguments relating to errors of fact or law made by the agency of original jurisdiction in reaching the determination being appealed.  The Board will construe such arguments in a liberal manner for purposes of determining whether they raise issues on appeal.  Proper completion and filing of an substantive appeal are the last actions the appellant needs to perfect an appeal.  38 C.F.R. § 20.202.

Under 38 U.S.C.A. § 7105(d)(3) and 38 C.F.R. §20.302(b), after an appellant receives the SOC, he must file a substantive appeal within 60 days from the date of the SOC is mailed or within the remainder of the one-year period from the date the notification of the decision was mailed, whichever period ends later.  38 C.F.R. § 20.202.  The time period may be extended for a reasonable period on request for good cause.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.303.

In this case, in June 1997, the RO assigned a 10 percent rating for low back pain, effective June 13, 1996.  By a letter dated June 17, 1997, the veteran and his representative were notified of the RO's decision and furnished a notice of appellate rights and procedures.  In December 1997, the veteran filed a timely NOD requesting an effective date prior to June 13, 1996.  On September 27, 1999, the RO issued a SOC.  Pursuant to the statute and regulations, the veteran had one year from June 17, 1997 (that it, until June 17, 1998) or 60 days after issuance of the SOC on September 27, 1999 (that is, until November 26, 1999) to file a substantive appeal.  On May 30, 2000, more than one year after notice of the June 1997 decision and more than 60 days after the SOC on the effective date issue, the veteran submitted a VA Form 9, in which he indicated that he wanted to appeal all of the issues listed on the SOC.  Construing this VA Form 9 as a substantive appeal, the uncontroverted evidence demonstrates that the veteran's substantive appeal was received by the RO on May 30, 2000, over six months after expiration of the appeal period. 

The Board notes that on an accompanying Statement in Support of Claim form, dated May 12, 2000 and received on May 30, 2000, the veteran asked that his request for a Board hearing in Washington, D.C. be canceled, waived his 60-day waiting period and requested that his claim continue to the BVA.  Even construing this document in a liberal manner, the Board finds that this document is not sufficient to constitute a substantive appeal, as it does not identify the issue appealed (effective date of increased rating for low back pain) and does not relate to errors of fact or law made by the RO.   See 38 C.F.R. § 20.202.
 
The Board also notes that an extension of the 60-day period for filing a substantive appeal may be granted for good cause, but must be in writing and must be made before expiration of the time limit for filing the substantive appeal.  38 C.F.R. § 20.303.  Review of the claims file does not disclose that the veteran filed a request for such an extension of time within the applicable time period, nor does he contend that he did.

Because neither the May 2000 VA Form 9 nor the May 2000 Statement in Support was filed by the veteran within one year of the notice of the June 1997 rating decision or within 60 days of the notice of the September 1999 SOC, the Board must find that the veteran's substantive appeal was not timely filed.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.200, 20.202, 20.302.  The United States Court of Appeals for Veterans Claims (Court) has held that, where a veteran files a NOD but fails to timely file a substantive appeal, the appeal is untimely, and it is proper to dismiss the claim.  Roy v. Brown, 5 Vet. App. 554 (1993).

Increased Ratings

The veteran contends that the disability ratings assigned for his low back pain and bilateral knee disorders should be increased to reflect more accurately the severity of his symptomatology.  The Board is satisfied that all relevant facts have been properly developed, and no further assistance to the veteran is required to comply with the duty to assist the veteran mandated by 38 U.S.C. § 5103A.  In this connection, the Board finds that the August 1996 and the August 1997 VA examination reports, which evaluated the status of the veteran's disabilities, are adequate for rating purposes.

Disability ratings are determined by evaluating the extent to which a veterans service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The veterans entire history is reviewed when making a disability rating.  38 C.F.R. § 4.1.  However, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Service medical records show that the veteran reported a right knee injury while lifting weights in June 1988 with an impression of medial retinacula strain and a left knee injury while playing basketball in August 1988 with an impression of a knee sprain.  On an April 1989 occupational health survey, he reported that his knees buckled.  In August 1989, the veteran suffered a 3-centimeter posterior scalp laceration, when a 75-pound light dropped on his head.  In September 1989, the veteran complained of left low back pain and attributed it to the head trauma.  Examination revealed acute lumbosacral spasm and tenderness and an assessment of acute lumbar spasm.  In the medical history portion of his April 1990 separation examination report, the veteran did not report recurrent back pain but he complained of bilateral knee pain and instability.  The separation report indicated no knee tenderness and all tests were negative upon examination for any abnormalities of the musculoskeletal system, including the spine and knees.

Low Back Pain

In an April 1994 decision, the Board granted service connection for a low back disorder, noting that the veteran had suffered a head injury in service and that an August 1991 VA neurological examination suggested that the veteran was experiencing chronic musculofascial back pain as the result of that injury.  In a rating decision issued in May 1994, the RO assigned a noncompensable rating for mechanical low back pain pending VA examination, which was scheduled to determine the current disability level.  The veteran failed to report for the scheduled VA examination and a noncompensable rating remained unchanged until a June 1997 rating decision, the subject of this appeal, which assigned a 10 percent rating for low back pain, effective June 13, 1996.  

At an August 1996 VA spine examination, the veteran complained of low back pain radiating to the right foot, numbness in the right thigh, and tingling to the toes.  On examination, straight-leg raising was negative; sensory and reflexes were symmetric; and motor strength was 5/5 bilaterally.  Range of motion was normal and there were no abnormalities or deformity discovered.  X-rays showed moderate degenerative joint disease at L5-S1.  The diagnosis was moderate degenerative joint disease at L5-S1 without evidence of sciatica or spondylolisthesis. 

In a September 1996 NOD, the veteran reported that he continued to have constant back pain with accompanying stiffness and restricted or limited movement.

Except for mild narrowing of L5-S1 disc space, an April 1997 X-ray of the lumbosacral spine revealed no significant abnormality in the lumbar spine.  

A December 1997 magnetic resonance imaging (MRI) of the lumbar spine showed degenerative disc disease at L5-S1 with small central disc herniation.  Otherwise there was no disc herniation or other abnormality noted in the lumbar spine and alignment of the spine was normal.

In this case, the Board has considered evaluating the veteran's low back disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, and 5295 (2000).   The RO has assigned it a 10 percent rating under Diagnostic Code 5295, pertaining to lumbosacral strain.  Lumbosacral strain warrants a 10 percent rating where it is characterized by characteristic pain on motion.  A 20 percent rating is warranted for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position, while a 40 percent disability evaluation is warranted for severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwait's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295.

Under Diagnostic Code 5293, which pertains to intervertebral disc syndrome, a 10 percent rating is warranted for intervertebral disc syndrome that is mild in degree, a 20 percent rating requires moderate symptoms with recurring attacks, and a 40 percent evaluation is provided for a severe disability manifested by recurring attacks with intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293.

Under Diagnostic Code 5292, limitation of motion of the lumbar spine warrants a 10 percent rating if slight, a 20 percent evaluation if moderate, and a 40 percent evaluation if severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292. 

Applying the above criteria to the evidence in this case, the Board concludes that the veteran's current 10 percent evaluation fully contemplates the level of disability due to his service-connected low back disability.  The Board finds that the veteran's overall limitation in range of motion has been no more than slight under Diagnostic Code 5292.  In August 1996, the veteran had normal range of motion without any evidence of sciatica.  These findings indicate that significant range of motion remains and as such the limitation of motion cannot be characterized as moderate.  The findings clearly show that the veteran's overall limitation in range of motion has been no more than slight.

The Board also finds that an evaluation in excess of 10 percent is not warranted under either Diagnostic Code 5293 or 5295.  In this respect, there are no neurological findings showing sciatic neuropathy with characteristic pain.  There was also no evidence of any fixed deformity of the spine, absent ankle jerk or muscle spasms.  Likewise, none of the medical evidence discloses evidence of marked limitation of forward bending or abnormal mobility on forced motion.  In short, the preponderance of the evidence is against an evaluation in excess of 10 percent under either Diagnostic Code 5293 or 5295 for the veteran's low back disability.

With respect to the veteran's entitlement to a higher evaluation under 38 C.F.R. 
§§ 4.40 and 4.45, the Board has also considered whether an increased evaluation could be assigned on the basis of functional loss due to pain.  DeLuca, 8 Vet. App. 202, 204-205.  Initially, the Board notes that the veteran's complaints of pain are specifically contemplated in the criteria of Diagnostic Code 5295.  Although the VA examination reports show subjective complaints of pain on motion in the lumbar spine, there is no evidence of loss of muscle strength or atrophy.  There is no medical evidence to show that pain, flare-ups of pain, or any other symptom further limits such motion so as to support a rating in excess of 10 percent under the applicable rating criteria.  That is, although the veteran subjectively complained of stiffness and pain, "a finding of functional loss due to pain must be 'supported by adequate pathology and evidenced by the visible behavior of the claimant.'  38 C.F.R. § 4.40."  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The pathology and objective observations of the claimant's behavior do not satisfy the requirements for a higher evaluation applying 38 C.F.R. §§ 4.40 and 4.45.  

Since there is no evidence of limitation of motion, or any other functional loss, due to pain not already contemplated by the current rating under either Diagnostic Code 5292, 5293 or 5295, the Board concludes that there is no medical or factual basis upon which to conclude that there is functional loss due to pain to warrant a rating in excess of 10 percent at this time.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.  Under these circumstances, the preponderance of the evidence is against an rating in excess of 10 percent for the veteran's low back disability.  38 U.S.C. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5292, 5293 and 5295.

Right and Left Knees

In October 1991, the RO granted service connection for bilateral chondromalacia of the patellae and assigned a noncompensable rating from May 1990.  In an April 1994 decision, the Board determined that a 10 percent rating was warranted for chondromalacia of each knee, noting that the veteran had complained of pain in both knees and that an MRI had shown effusion in both knees without any instability suggesting a slight functional limitation in each knee.  In a rating decision issued in May 1994, the RO assigned a 10 percent rating, effective from May 1990 and scheduled VA examination to determine the current disability level.  The veteran failed to report for the scheduled VA examination and the 10 percent rating remained unchanged until a November 1997 rating decision, which continued the 10 percent rating for the right knee and assigned a 20 percent rating for the left knee, effective July 2, 1997.  

A November 1996 VA medical statement indicates that the veteran was seen in the emergency room for pain in both knees and was treated with pain killers and could go back to his regular work.  The report indicates that there was bilateral crepitation and clicking on movement without telescoping.  Range of motion was okay.

At an April 1997 VA examination, the veteran wore knee braces and complained of bilateral knee pain with bending, extensive walking and weather changes due to an in-service injury in August 1989.  He also reported effusion and occasional popping and stated that prolonged sitting was bothersome.  On examination, there was no effusion, instability, deformity, maltracking, apprehension or significant atrophy noted.  McMurray and Lachman tests were negative.  Flexion was to 110 degrees and extension was to 0 degrees bilaterally.  X-rays were negative for fracture, dislocation or destructive process, chondrocalcinosis or abnormal calcification.  A 1995 MRI showed degenerative change of menisci for both knees.  The diagnosis was bilateral patellofemoral chondromalacia and the prognosis was stable.  The examiner noted that the veteran's symptoms might improve with physical therapy.    
  
VA outpatient reports for July 1997 indicate that the veteran reported that both knees hurt, that his left knee had buckled and that he could no longer bear any weight on his left leg.  On examination, the right knee had good range of motion and good strength (5/5) and was tender on medial compartment without crepitus, swelling or erythema.  Drawer and Lachman tests were negative.  The left knee had limited range of motion and strength was 3/5 with tenderness all over the knee and distal thigh with left medial and left lateral compartment swelling.  An MRI of the left knee noted large joint effusion with denuded articular cartilage in the anterior aspect of the medial femoral condyle.  There was no evidence of a tear of the medial or lateral meniscus and the ligaments and tendon were intact.  The impression was chondromalacia involving the anterior aspect of the medial femoral condyle with no evidence of a medial meniscal tear.

The veteran's right knee is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under Diagnostic Code 5257, impairment of the knee, involving recurrent subluxation or lateral instability, is rated 30 percent when severe, 20 percent when moderate, and 10 percent when slight.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257(2000).  

The veteran's left knee is currently rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5258.  Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint is rated at the maximum rating of 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258.

In this case, while there has been a showing of a left knee cartilage problem and associated pain and effusion to warrant a 20 percent rating under Diagnostic Code 5258, there is no evidence of severe subluxation or lateral instability to warrant a 30 percent rating under Diagnostic Code 5257.  Moreover, there has been no showing of recurrent instability, subluxation, or locking of the right knee (Diagnostic Codes 5257 and 5258).  Consequently, the veteran is not entitled to a 20 percent rating under Diagnostic Code 5257 based on recurrent subluxation or lateral instability of either joint.  Moreover, since there has been no episodes of locking of the right knee, the veteran is not entitled to a 20 percent rating under Diagnostic Code 5258 for his right knee disability.  It is also clear that the veteran would not be entitled to a compensable evaluation based on limitation of flexion under Diagnostic Code 5260.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  A compensable rating for limitation of flexion requires limitation to 45 degrees, which is not shown or approximated in this case.  The April 1997 VA examination reported flexion of both knees to 110 degrees.  The normal range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. Part 4, Plate II.  As he has normal extension of the knees, a compensable rating is not warranted under Diagnostic Code 5261.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  

While pain has been reported on range of motion testing, and the veteran's knees certainly cause him some discomfort, he does not exhibit more than slight objective findings as noted above.  No additional functional loss due to such pain has been shown by clinical pathology.   In this regard, the Board observes that the current ratings of 10 percent for the right knee and 20 percent for the left knee take into consideration the discomfort and pain the veteran may have on motion of the knees under these additional criteria.  There is no medical evidence of any additional functional limitation, including limitation of motion, due to pain or any other symptom, to a degree that would support a rating in excess of 10 percent for the right knee or 20 percent for the left knee under the applicable rating criteria.  See 38 C.F.R. § 4.40, 4.45; DeLuca, supra.  In the Board's opinion, the veteran's right and left knee disabilities are simply not impaired to a degree to warrant a higher schedular evaluation under the rating schedule, and the preponderance of the evidence is against a rating for the right knee in excess of the currently assigned 10 percent and for the left knee in excess of the currently assigned 20 percent.
 Conclusion

The Board finds that in this case, the disability picture is not so exceptional or unusual as to warrant a referral for an evaluation on an extraschedular basis.  For example, it has not been shown that the veteran's service-connected low back and knee disabilities have resulted in frequent hospitalizations or caused marked interference in his employment.  The Board is therefore not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board finds that the weight of the evidence establishes that the veteran's disabilities are no more than 10 (low back pain and right knee) and 20 percent (left knee) disabling, respectively.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990).

  
ORDER

As an appeal of entitlement to an earlier effective date for an increased rating for low back pain was not timely filed, the appeal is dismissed.

A rating in excess of 10 percent for mechanical low back pain is denied. 

A rating in excess of 10 percent for chondromalacia patella of right knee is denied.

A rating in excess of 20 percent for chondromalacia patella of left knee is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals 


  
